 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GARY WYLAM,                                        Case No. 1:18-cv-01032-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    CITY OF CERES, et al.,

15                   Defendants.                         (ECF No. 29)

16

17         Plaintiff, Gary Wylam, and Defendants, City of Ceres, Frederico Ortiz, Jeremy Lewis,

18    and Brittney England, have filed a stipulation to dismiss the entire action with prejudice (ECF

19    No. 29). In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed.

20    R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

21    Accordingly, the Clerk of the Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:     April 3, 2020                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
